Citation Nr: 1131314	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hokon Yoo, Law Clerk


INTRODUCTION

The Veteran had active military service from December 1969 to September 1973. 

This case comes before the Board of Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as depression.  For the reasons discussed below, the Board has determined that this issue must be remanded for further development prior to a Board decision.

The Veteran maintains that he suffers from depression due to his experience aboard USS Grenadier during active service.  Specifically, he contends that he experienced hazing, and pressure to conform and perform that was relentless and brutal.  

During the development of the instant claim, the Veteran was provided a VA examination in December 2009.  The VA examiner noted that the Veteran's depression could be the result of a number of difficulties he has had over the years including the consequences of his drug and alcohol abuse or his lack of involvement in romantic or friendship relationships.  However, the Veteran asserts that he had periods of depression while on active duty and self medicated with drugs and alcohol.  See October 2008 statement.  He also asserts that there was considerable shame, work-place fear, and embarrassment associated with the circumstances of the in-service incidents, akin to a sexual assault or other personal trauma during service.  See April 2009 Notice of Disagreement.  While the VA examiner opined that it appears less likely as not that the Veteran's current depression is caused by his being abused in service, no sufficient rationale was provided for this opinion.  The VA examiner solely relied on the fact that there was no mental health treatment in service and that the Veteran self medicated with drug and alcohol and did not seek mental health treatment until 2004.  The Board notes that the VA examiner did not address whether the Veteran had drug and alcohol abuse in service related to any alleged personal trauma in service.  Furthermore, the VA examiner provided no further explanation why she ruled out the possibility that the Veteran's asserted depression during service may have predated and led to his drug and alcohol abuse.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current depression is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter, consistent with the provisions of 38 C.F.R. § 3.304(f)(5) (as amended effective July 12, 2010 per 75 Fed.Reg. 39843 - 39852 (July 13, 2010)), pertaining to personal assaults, which advises him that evidence from alternate sources, other than service treatment records, may be used to corroborate the Veteran's account of personal assault incidents in service, and which outlines the examples of such evidence as set forth in that regulation.  The Veteran should be afforded the appropriate period to respond.  

2.  Thereafter, schedule the Veteran for a new VA examination to identify all current psychiatric disability, and to determine whether current psychiatric disability is etiologically related to active service.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should indicate such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current psychiatric disability was incurred by active service.  The examiner is also requested to opine whether it is at least as likely as not that personal assault trauma sustained in service resulted in depression which predated and led to drug and alcohol abuse.  The examiner is requested to specifically address the Veteran's assertion that his depression predated and led to drug and alcohol abuse.  

A detailed rationale must be provided for all opinions.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


